Citation Nr: 1717574	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-48 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing has been associated with the claims file.  The Board notes that during the hearing, the Veteran appeared to have been unclear as to the status of his claims for service connection for right and left knee disorders.  In this regard, a review of the record indicates that shortly following the hearing, in an April 2017 rating decision, the RO denied the Veteran's claims for right and left knee disorders because no new and material evidence had been received.  Thus, those issues are not before the Board at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

Throughout the entire appeal period, the Veteran has manifested no worse than level I hearing in the right ear, and no worse than level I hearing in the left ear; he has manifested no worse than 92 percent speech discrimination in the right ear, and no worse than 92 percent speech discrimination in the left ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with an April 2008  pre-adjudication letter.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was also afforded VA audiological examinations in May 2008, July 2010, and April 2016 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2016 VA examination addressed the Veteran's lay assertions and current complaints.  Also, the findings from the May 2008, July 2010, and April 2016 examinations are adequate for adjudication purposes, as they are based on consideration of the regulations and rating criteria.  

Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in April 2016.  38 C.F.R. § 3.327 (a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).   Here, the April 2016 VA examiner determined that the Veteran's bilateral hearing loss did not impact ordinary conditions of daily life.   Moreover, to the extent the May 2008 and July 2010 audiologists did not provide descriptions of the functional effects of the veteran's hearing disability, the veteran bears the burden of alleging prejudice due to a deficiency in the examinations.   No such allegation has been made.  Based on the foregoing, the Board finds the VA examinations are adequate under Martinak.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with regard to obtaining VA examinations addressing the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4) (2016).

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492  (2010).  There has been no allegation otherwise.

Therefore, the Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran's service-connected bilateral hearing loss disability is assigned a noncompensable disability rating.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.   Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, the Board notes that the audiological examination results of record show that the provisions of exceptional hearing loss are not applicable in this case, as the Veteran does not have such an exceptional pattern.

 In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.

During a May 2008 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
RIGHT
10
15
65
55
LEFT
10
20
65
60


The average decibel loss was calculated as 36 in the right ear and 39 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 100 percent in both ears. 

Using Table VI, the Veteran's May 2008 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During a July 2010 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
RIGHT
10
15
70
65
LEFT
10
25
65
60


The average decibel loss was calculated as 40 in the right ear and 40 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 92 percent in both ears.

Using Table VI, the Veteran's July 2010 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.



During an April 2016 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ 



1000
2000
3000
4000
RIGHT
25
25
70
70
LEFT
25
35
70
70


The average decibel loss was calculated as 48 in the right ear and 50 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 96 percent in both ears.

Using Table VI, the Veteran's April 2016 examination results revealed level I hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

During his hearing, the Veteran testified that he wore hearing aids and that his hearing has worsened in the past couple of years.  He stated that he has to ask people to repeat themselves and resorts to reading lips when his hearing aids are removed.  Moreover, he reported that when he was still working as a forklift operator, he was unable to pass the physical due to his hearing loss and was asked to resign.  To the extent that the Veteran also testified to constant ringing in his ears, the Board notes that the Veteran is separately rated for tinnitus and assigned a maximum schedular 10 percent evaluation.  Additionally, the April 2016 VA examination report reflects that the Veteran has trouble hearing others.  

There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of ratings higher than that which is assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher schedular rating in this case.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Even after considering the Veteran's reports as to the effects of the disability on his daily life, the evidence shows that the criteria for a compensable rating are not met.  

In that regard, the schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing what people are saying, wearing hearing aids, asking people to repeat themselves, reading lips, and problems at work, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

Hence, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, entitlement to a compensable rating for bilateral hearing loss is denied.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


